Case 1:20-cv-24047-JLK Document 1 Entered on FLSD Docket 10/02/2020 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

  CURTIS OSCEOLA,

          Plaintiff,                               CASE NO.:

  v.

  PROG     LEASING,          LLC,      a    Utah
  Corporation,

        Defendant.
  _____________________________________/

                                           COMPLAINT

        Plaintiff, Curtis Osceola (“Osceola”), by an through undersigned counsel, hereby files this

 Complaint and Demand for Jury Trial against Defendants, Prog Leasing, LLC (“Progressive”), for

 violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, the Fair Debt

 Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et. seq., and the Florida Consumer

 Collection Practices Act (“FCCPA”), Fla. Stat. § 559.72 et. seq. In support hereof, Mr. Osceola

 states as follows:

                                       INTRODUCTION

        1.      This action arises from Progressive’s unlawful use of an automatic telephone

 dialing system (“ATDS”) with prerecorded voice to place dozens of calls Mr. Osceola’s cellular

 telephone. Progressive’s calls each were attempts to collect a debt allegedly owed to it by Mr.

 Osceola. However, Progressive did not have Mr. Osceola’s prior express consent to receive such

 calls, the natural consequence and reasonable expectation of which was to harass Mr. Osceola.

 Accordingly, Mr. Osceola brings this suit to remedy the Defendants’ violations of the TCPA,

 FDCPA and FCCPA.
Case 1:20-cv-24047-JLK Document 1 Entered on FLSD Docket 10/02/2020 Page 2 of 10




                            PARTIES, JURISDICTION AND VENUE

         2.      Mr. Osceola is a natural person and legal resident of Miami-Dade County, Florida;

 is over the age of 21; and is otherwise sui juris.

         3.      Progressive is a Utah Corporation with its principal place of business in Draper,

 Utah. Progressive is authorized to and does, in fact, transact business in the State of Florida.

         4.      The Court has subject-matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1367 and

 47 U.S.C. § 227(b)(3).

         5.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391 because a

 substantial part of the events or omissions giving rise to the claim occurred in this Judicial District.

                                    FACTUAL ALLEGATIONS

         6.      Progressive sought to collect from Mr. Osceola an alleged debt arising from a

 transaction in which the money, property, insurance or services that were the subject of the

 transaction were primarily for personal, family, or household purposes (the “Alleged Debt”).

         7.      The principal purpose of Progressive’s business is to collect or attempt to collect

 debts due or allegedly due to another, such as the Alleged Debt.

         8.      Mr. Osceola was the subscriber and regular, customary user of the cellular

 telephone number (786) 300-6300 (the “6300 Number”) at all relevant times. From September 28

 through October 11, 2019, Progressive placed no less than thirty (30) calls to the 6300 Number

 using an ATDS with an artificial and/or prerecorded voice.

         9.      Mr. Osceola never provided his prior express consent to receive phone calls or

 communications of any kind from Progressive, its parent(s) and/or subsidiary entities or its agents.

         10.     Each call that Progressive caused to be placed to the 6300 Number was an attempt

 to collect the Alleged Debt from Ms. Osceola.



                                                      2
Case 1:20-cv-24047-JLK Document 1 Entered on FLSD Docket 10/02/2020 Page 3 of 10




        11.     Progressive used an ATDS with artificial and/or prerecorded voice for each call it

 placed to the 6300 Number to deliver the following message: “This is an important message from

 Progressive Leasing. Please call us immediately at (866) 389-0002.” None of Progressive’s calls

 placed to the 6300 Number identified it as a debt collector attempting to collect a debt or informed

 Mr. Osceola that any information obtained from him would be used for that purpose.

        12.     The following table summarizes twenty-seven (27) calls Progressive placed to the

 6300 Number and that Mr. Osceola was able to document. The table includes the telephone number

 Progressive used to call to the 6300 Number, the date and the time of same:

        Calling Number                      Date of Call                     Time of Call
        (615) 585-1994                       9/28/2019                         2:18 p.m.
        (808) 212-9036                       9/28/2019                         3:42 p.m.
        (615) 585-1994                       9/28/2019                         6:32 p.m.
        (319) 975-3080                       9/30/2019                         8:40 a.m.
        (319) 975-3080                       9/30/2019                         3:20 p.m.
        (877) 482-4860                       9/30/2019                         7:13 p.m.
        (208) 295-3067                       10/1/2019                         8:38 a.m.
        (828) 210-1080                       10/1/2019                         3:51 p.m.
        (314) 536-1303                       10/1/2019                         6:21 p.m.
        (224) 509-3018                       10/2/2019                        10:21 a.m.
        (224) 509-3018                       10/2/2019                         4:00 p.m.
        (877) 482-4860                       10/3/2019                        12:42 p.m.
        (260) 508-3065                       10/3/2019                         1:16 p.m.
        (620) 305-3775                       10/4/2019                        10:42 a.m.
        (620) 305-3775                       10/4/2019                        10:42 a.m.
        (407) 951-7097                       10/5/2019                        10:02 a.m.
        (502) 337-7383                       10/5/2019                        12:15 p.m.
        (502) 337-7383                       10/5/2019                         3:34 p.m.
        (713) 524-8619                       10/5/2019                         4:27 p.m.
        (318) 704-8010                       10/7/2019                        10:50 a.m.
        (318) 704-8010                       10/7/2019                         4:14 p.m.
        (508) 409-6949                       10/8/2019                         8:04 a.m.
        (508) 409-6949                       10/8/2019                         2:40 p.m.
        (301) 804-9227                       10/9/2019                         9:55 a.m.
        (877) 482-4860                       10/9/2019                         2:10 p.m.
        (620) 305-3755                       10/9/2019                         2:14 p.m.
        (502) 337-7383                       10/9/2019                         2:15 p.m.



                                                  3
Case 1:20-cv-24047-JLK Document 1 Entered on FLSD Docket 10/02/2020 Page 4 of 10




        13.     Progressive also placed three calls to the 6300 Number between October 10 and

 October 11, 2019. Although Mr. Osceola received and answered these calls, he was not able to

 record the information related to same.

        14.     Progressive placed all calls to the 6300 Number while Mr. Osceola was the

 subscriber and regular, customary user of same.

        15.     The table above evidences Progressive’s conduct, the natural consequence of which

 was to intentionally harass and abuse Mr. Osceola in an attempt to collect the Alleged Debt.

        16.     Progressive’s conduct could reasonably be expected to - - and did, in fact - - harass

 and abuse Mr. Osceola.

        17.     Progressive’s harassing and abusive conduct generally is evidenced by its placing

 at least two calls per day to the 6300 Number. Further, Progressive intended to harass and abuse

 Mr. Osceola on the several occasions when it placed multiple calls to the 6300 Number in rapid

 succession, on back-to-back days, on weekdays during working hours and on the weekend.

        18.     For example, on two occasions (October 5 and October 9), Progressive called the

 6300 Number four times between 9:30 a.m. and 4:30 p.m., all of which calls used were placed

 using an ATDS with artificial and/or prerecorded voice in an attempt to collect the Alleged Debt.

        19.     On three separate occasions (September 28, September 30 and October 1),

 Progressive called the 6300 Number three times in a single day, all of which were placed using an

 ATDS with artificial and/or prerecorded voice in an attempt to collect the Alleged Debt.

        20.     Additionally, on two occasions (October 4 and October 9), Progressive called the

 6300 Number multiple times in a five-minute period, all of which Progressive placed using an

 ATDS with an artificial and/or prerecorded voice in an attempt to collect the Alleged Debt. On

 two separate occasions (October 3 and October 5), Progressive called the 6300 Number multiple



                                                   4
Case 1:20-cv-24047-JLK Document 1 Entered on FLSD Docket 10/02/2020 Page 5 of 10




 times within a sixty-minute period, all of which Progressive placed using an ATDS with an

 artificial and/or prerecorded voice in an attempt to collect the Alleged Debt.

           21.   Progressive never had Mr. Osceola’s prior express consent to call the 6300 Number.

           22.   To the extent Progressive was calling the 6300 Number mistakenly, Mr. Osceola

 reasonably attempted to withdraw any purported or supposed consent for Progressive to call the

 6300 Number during the first call on October 7, 2020. Thereafter, Mr. Osceola reasonably

 attempted to withdraw any purported or supposed to consent for Progressive to call the 6300

 Number on each call it placed to same thereafter, all of which were placed using an ATDS with

 artificial and/or prerecorded voice. In total, Mr. Osceola made seven (7) attempts to withdraw any

 purported or supposed consent for Progressive to call the 6300 Number.

           23.   Mr. Osceola attempted to disavow the Alleged Debt by informing Progressive that

 he never has been its customer and has no relationship with the company. In total, Mr. Osceola

 attempted to disavow the Alleged Debt seven (7) times over a four day period. Nonetheless,

 Progressive continued to communicate with Mr. Osceola by placing calls to the 6300 Number

 using an ATDS with artificial and/or prerecorded voice in an attempt to collect the Alleged Debt.

           24.   Even if the Alleged Debt was associated with Mr. Osceola, none of Progressive’s

 calls placed to the 6300 Number properly identified itself as a debt collector attempting to collect

 a debt.

           25.   Even if the Alleged Debt was associated with Mr. Osceola, none of Progressive’s

 calls placed to the 6300 Number properly informed Mr. Osceola that any information it obtained

 therein would be used in furtherance of its debt collections activities.

           26.   Progressive’s conduct injured Mr. Osceola by causing him to waste time, money

 and resources answering its continuous calls or listening to its voicemail messages.



                                                   5
Case 1:20-cv-24047-JLK Document 1 Entered on FLSD Docket 10/02/2020 Page 6 of 10




        27.      Additionally, Progressive’s incessant calling campaign was a nuisance and an

 invasion of Mr. Osceola’s privacy interests protected by the TCPA.

        28.     Mr. Osceola has retained undersigned counsel to represent him in this action and is

 obligated to pay a reasonable fee therefor.

                                             COUNT I
                              (Violation of 47 U.S.C. § 227(b)(1)(A))

        29.     Mr. Osceola incorporates by reference herein the allegations set forth in paragraph

 1 through 29 of this Complaint.

        30.     At all times material hereto, Mr. Osceola was the subscriber and regular, customary

 user of the 6300 Number, a cellular telephone number.

        31.     Progressive placed at least thirty (30) calls to the 6300 Number.

        32.     Progressive used an ATDS to place each call to the 6300 Number.

        33.     Progressive used an artificial and/or prerecorded voice to deliver the following

 message on each call: “This is an important message from Progressive Leasing. Please call us

 immediately at (866) 389-0002.”

        34.     At no time did Progressive have Mr. Osceola’s prior express consent to call the

 6300 Number.

        35.     Notwithstanding the lack of prior express consent, Mr. Osceola repeatedly

 demanded that Progressive discontinue its incessant calling campaign yet Progressive continued

 unabated.

        36.     Progressive’s conduct demonstrates its willful and knowing non-compliance with

 the TCPA by continuing to call the 6300 Number despite Mr. Osceola’s demands to immediately

 discontinue same. Accordingly, the Court properly may award in its discretion Mr. Osceola treble

 damages for those calls placed to the 6300 Number.

                                                 6
Case 1:20-cv-24047-JLK Document 1 Entered on FLSD Docket 10/02/2020 Page 7 of 10




        WHEREFORE, Plaintiff, Curtis Osceola, demands judgment for damages against

 Defendant, Prog Leasing, LLC, for actual, statutory and treble damages, attorneys’ fees and costs

 pursuant to contract and/or applicable law, along with all other and such further relief as the Court

 deems appropriate under the circumstances.

                                              COUNT II
                                   (Violation of 15 U.S.C. § 1692d)

        37.     Mr. Osceola incorporates by reference herein the allegations set forth in paragraph

 1 through 29 of this Complaint.

        38.     Mr. Osceola is a “consumer” as defined by 15 U.S.C. § 1692a.

        39.     The Alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a.

        40.     Progressive is a “debt collector” as defined by 15 U.S.C. § 1692a.

        41.     Progressive targeted Mr. Osceola as the object of its debt collection activity arising

 from the Alleged Debt.

        42.     During the period from October 2, 2019, to present, Progressive’s conduct in

 furtherance of its debt collection activity caused the 6300 Number to ring repeatedly and

 continuously, with the intent to harass and abuse Mr. Osceola. Such conduct caused the 6300

 Number to ring no less than eighteen (18) times during this period.

        43.     Progressive’s intent to harass and abuse Mr. Osceola is evidenced by its causing

 the 6300 Number to ring no less than eighteen (18) times in seven days, at a frequency of up to

 four calls per day. Further, Progressive’s calls were placed on back-to-back days, in rapid

 succession, during working hours and on weekends.

         WHEREFORE, Plaintiff, Curtis Osceola, demands judgment for damages against

 Defendant, Prog Leasing, LLC, for actual and statutory damages, attorneys’ fees and costs




                                                  7
Case 1:20-cv-24047-JLK Document 1 Entered on FLSD Docket 10/02/2020 Page 8 of 10




 pursuant to 15 U.S.C. § 1692 et. seq., along with all other and such further relief as the Court

 deems appropriate under the circumstances.

                                             COUNT III
                                   (Violation of 15 U.S.C. § 1692e)

        44.     Mr. Osceola incorporates by reference herein the allegations set forth in paragraph

 1 through 29 of this Complaint.

        45.     Mr. Osceola is a “consumer” as defined by 15 U.S.C. § 1692a.

        46.     The Alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a.

        47.     Progressive is a “debt collector” as defined by 15 U.S.C. § 1692a.

        48.     Each call Progressive placed to the 6300 Number was a “communication” as

 defined by 15 U.S.C. § 1692a.

        49.     Progressive targeted Mr. Osceola as the object of its debt collective activity arising

 from the Alleged Debt. In furtherance thereof, Progressive communicated with Mr. Osceola

 regarding the Alleged Debt by placing calls to the 6300 Number.

        50.     In all communications with Mr. Osceola, Progressive failed to disclose that it is a

 debt collector attempting to collect a debt and that any information obtained will be used for the

 purpose.

        WHEREFORE, Plaintiff, Curtis Osceola, demands judgment for damages against

 Defendant, Prog Leasing, LLC, for actual and statutory damages, attorneys’ fees and costs

 pursuant to 15 U.S.C. § 1692 et. seq., along with all other and such further relief as the Court

 deems appropriate under the circumstances.

                                             COUNT IV
                                   (Violation of Fla. Stat. § 559.72)




                                                   8
Case 1:20-cv-24047-JLK Document 1 Entered on FLSD Docket 10/02/2020 Page 9 of 10




        51.     Mr. Osceola incorporates by reference herein the allegations set forth in paragraph

 1 through 26 of this Complaint.

        52.     Mr. Osceola is a “consumer” as defined by Fla. Stat. § 559.55.

        53.     The Alleged Debt is a “debt” as defined by Fla. Stat. § 559.55.

        54.     Progressive is a “person” as defined by Fla. Stat. 1.01(3).

        55.     Progressive is a “debt collector” as defined by Fla. Stat. § 559.55.

        56.     Mr. Osceola has been the object of Progressive’s debt collection activity arising

 from the Alleged Debt.

        57.     Progressive’s willful communications with Mr. Osceola on such a frequent basis as

 could reasonably be expected to harass him. Further, Progressive willfully engaged in conduct i.e.,

 its incessant calling campaign, that could reasonably be expected to harass or abuse Mr. Osceola.

        58.     Such conduct could reasonably be expected to harass and/or abuse Mr. Osceola

 considering Progressive called the 6300 Number thirty (30) times in a thirteen day period at a rate

 from two calls per day up to four calls per day. Further, Progressive’s calls were placed on back-

 to-back days, in rapid succession, during working hours and on weekends.

        WHEREFORE, Plaintiff, Curtis Osceola, demands judgment for damages against

 Defendant, Prog Leasing, LLC, for actual and statutory damages, attorneys’ fees and costs

 pursuant to Fla. Stat. 559.77, along with all other and such further relief as the Court deems

 appropriate under the circumstances.

                                   DEMAND FOR JURY TRIAL

     59. Mr. Osceola demand a trial by jury on all claims set forth herein.




                                                  9
Case 1:20-cv-24047-JLK Document 1 Entered on FLSD Docket 10/02/2020 Page 10 of 10




                                     Respectfully submitted,

                                     ISICOFF RAGATZ
                                     601 Brickell Key Drive, Suite 750
                                     Miami, Florida 33131
                                     Tel. (305) 373-3232
                                     Fax    (305) 373-3233

                                     By: /s/ Christopher A. Ajizian
                                             Teresa Ragatz
                                             Florida Bar No. 545170
                                             Ragatz@irlaw.com
                                             Christopher A. Ajizian
                                             Florida Bar No. 1010170
                                             Ajizian@irlaw.com

                                     Attorneys for Plaintiff, Curtis Osceola.




                                       10
